On Rehearing.
PROVOSTY, J.
The West Louisiana Bank held five promissory notes executed in its favor by N. W. Dawson, for $10,000, $18,-800, $1,500, $4,500, and $500, respectively, aggregating $35,000, and all stipulating interest and attorney’s fees; and it held, as collateral security for said notes, a note for $25,000 executed by the same Dawson and secured by mortgage upon real estate situated in the parish of Ascension, and another note for $10,000 executed by Dawson and secured by mortgage upon real estate situated in the parish of Beauregard.
The bank sued out executory process upon the $25,000 note in the district court of the parish of Ascension, and sued out executory process upon the $10,000 note in the district court of the parish of Beauregard. Dawson being an absentee, a resident of Texas, a curator ad hoc was appointed to represent him in these proceedings.
Dawson sued out an injunction in the Ascension court against the executory process in that court, alleging that the $35,000 debt for which the $25,000 mortgage note had been delivered to the bank as collateral had been paid, and on the same ground he sued out an injunction in the _ Beauregard court against the executory process in that court.
The bank, seeking to take advantage of this personal appearance of Dawson in the Beauregard court, filed an answer to the injunction suit in that court, in which; by way of reconvention, it prayed for personal judgment against Dawson for the $35,000.
[3] To this reconventional demand Dawson pleaded that the court was without jurisdiction to entertain a suit for a personal judgment against him, he being a nonresident ; and, in the alternative, and only in the event his plea to the jurisdiction was overruled, he pleaded lis pendens. The latter plea ^he based on the pendency of the executory proceedings in the parish of Ascension, in which proceedings it was alleged that the entire debt of $35,000 was secured by the $25,-000 collateral mortgage note foreclosed upon.
These pleas were overruled, and Dawson applied to this court for writs of certiorari and prohibition. '
[4] Dawson’s learned counsel recognize that personal jurisdiction of a nonresident is acquired by his voluntary appearance, but contend that the appearance of Dawson for suing out the injunction was not voluntary, but forced, in order to protect his property against an illegal seizure.
No process of the court compelled Dawson to appear; hence his appearance was voluntary! Indeed, as a matter of fact, he might have exercised his legal rights through the curator ad hoc, and thus personally kept away.
[5] The interlocutory rulings of a trial court, as, for instance, on a plea of lis pen-dens, are reviewable ordinarily only on appeal, and not by means of a writ such as the present, but inasmuch as the ruling on the plea of lis pendens in this case has cofne up along with the plea to the jurisdiction, we may as well pass upon it.
[6] There being but one debt, to wit, the one represented by the five notes aggregating $35,000, and the executory proceedings in the parish of Ascension being a judicial de*211mand for $25,000 of this debt (Taylor v. Hill, 21 La. Ann. 639), and that suit being still pending, it is very clear that the suit for the entire $35,000 in the parish of Beauregard was open to a plea of lis pendens as to $25,-000. This $25,000 could not at the same time be demanded both in the parish of Ascension suit and in the parish of Beauregard suit. To that extent the plea of lis pendens should have been sustained.
The learned counsel for Dawson would have the $35,000 debt to be indivisible, and the plea to be good therefore as to the entire $35,000. The only reason assigned for this supposed indivisibility is that the allegation is made in the Ascension suit that the entire $35,000 is secured by the $25,000 mortgage there sued on. But the said suit is not on the five notes but on the mortgage note, and there can oe no reason why a suit upon a collateral to recover $25,000 of a $35,000 principal debt should be an obstacle to another suit upon another collateral to recover the remaining $10,000 of the debt.
Much complaint is made by the bank that Dawson has been suing out repeated injunctions and dismissing them in order to avoid trial, thereby abusing the remedy of injunction. We cannot help that. If Dawson presented a case for repeated injunctions, there was no alternative open but to grant the repeated injunctions. If he did not present a case for the repeated injunctions, the injunctions should not have been granted. But all that has nothing to do with the question of jurisdiction of the person of Dawson, or with the question of lis pendens.
The judgment of the trial court is therefore affirmed in so far as overruling the plea to the jurisdiction, and in so far as overruling the plea of lis pendens as against $10,000, plus interest and attorney’s fees, of the $35,-000 reconventional demand, and it is set aside in so far as overruling in toto the said plea of lis pendens, and said plea is now sustained and the reconventional demand of the Western Louisiana Bank is dismissed as of non-suit as to $25,000 of same, plus interest and attorney’s fees, being the same $25,000, plus interest and attorney’s fees, which are being demanded in the executory process suit by said bank against the said Dawson in the parish of Ascension. The costs of this court to be paid by' the Western Louisiana Bank.
MONROE, O. J., adheres to the opinion 'heretofore handed down.
OVERTON, J., is recused.